UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2190



In Re:   MARK A. WARD,

                Petitioner.




    On Petition for Writ of Mandamus.       (1:08-cv-00054-WO-PTS)


Submitted:   February 12, 2009                Decided:   March 13, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark A. Ward, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark A. Ward petitions for a writ of mandamus seeking

an     order    setting      aside    the       district       court’s       judgment     and

compelling the clerk of that court to follow internal office

protocol in assigning cases to district judges.                                We conclude

that Ward is not entitled to mandamus relief.

               Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                      In re First Fed. Sav. &

Loan    Ass’n,      860    F.2d     135,    138      (4th    Cir.     1988).       Further,

mandamus       is   a     drastic    remedy         and    should     only    be   used   in

extraordinary circumstances.                Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

               Mandamus may not be used as a substitute for appeal,

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979),

which is the proper avenue for Ward to pursue setting aside the

district       court     judgment.         In   fact,      Ward   has    filed     a   direct

appeal    of    the      judgment,    which         is    currently     pending    in   this

court.

               Regarding Ward’s request that this court intervene in

the clerk’s assignment of cases, Ward fails to meet his burden

of showing that his right to issuance of the writ is clear and

indisputable.           See Beard, 811 F.2d at 826.               Ward’s petition does

not show that the clerk failed to comply with a clear duty in

                                                2
making   the   judicial   assignment     in   Ward’s    case.    See   In   re

Braxton, 258 F.3d 250, 261 (4th Cir. 2001).

            The relief sought by Ward is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                  We

dispense    with   oral   argument     because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                     3